Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 15, 1989, which, upon reconsideration, adhered to its original decision ruling that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause and imposing a forfeiture of effective days as a penalty in reduction of future benefits.
Claimant contends that she did not voluntarily leave her employment because she was orally mistreated and because she believed that she had been fired. She admitted, however, that she never complained to her employer about any mistreatment. The record further reveals that claimant was told to work on a given day, that she failed to do so even though she had said she would, and that when her employer called her she told him she was not coming back. Under the circumstances, the conclusion that claimant left her job because she was dissatisfied with it and that this conduct constituted voluntarily leaving without good cause is supported by substantial evidence and must be upheld (see, Matter of Rubinstein [Catherwood], 33 AD2d 950). Additionally, the question of whether claimant made a willful misrepresentation to obtain unemployment insurance benefits involved a factual determination and the record reveals no basis for disturbing the *871decision as to this issue (see, Matter of Ramsey [Ross], 63 AD2d 1061).
Decision affirmed, without costs. Weiss, J. P., Mikoll, Yesawich, Jr., Levine and Mercure, JJ., concur.